Campbell, J.
Plaintiff sued defendant for a balance due for professional services. He described the services and gave his own testimony as to their value. He also swore other witnesses who gave evidence on what we think was fairly within the same theory, and who substantially agreed with him. The defendant gave testimony as to the services rendered, but put in no proof of value, but did introduce a bill rendered on which part payment, had been made.
The court below called the attention of the jury to the fact that no evidence of value had been given by defendant, and instructed the jury in substance that they might use the testimony given as a ground for basing a verdict upon, if they were satisfied with it, and they so found.
We can find no reasonable ground for objection to any of the rulings below, which seem to us entirely proper, and the only ones which could have been given. There is nothing worthy of discussion.
The judgment must be affirmed.
The other Justices concurred.